Order entered September 8, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00626-CV

                     ARGENT DEVELOPMENT, L.P., Appellant

                                         V.

         LAS COLINAS GROUP, L.P. AND BILLY BOB BARNETT, Appellees

                   On Appeal from the 134th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-13-13507

                                      ORDER
      Before the Court is Argent Development, L.P.’s August 31, 2016 Unopposed Motion

Requesting Copy of Oral Argument Recording. We DENY the motion.


                                                 /s/   ROBERT M. FILLMORE
                                                       JUSTICE